Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Applicant’s response filed 05/06/21 has been entered. Claims 1-5 and 11 are amended. New claims 12-15 are added. Therefore, claims 1-5 and 11-15 are pending and examined. Claims 6-10 are cancelled. The new sequence listing is entered. The IDS has been considered.
	The objection to the claims, the 112(b)/101 and 102 rejections to the claims are withdrawn I view of Applicant’s amendment to the claims.
	All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the and/or upon further consideration. 

Claim Rejections - 35 USC § 112
Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 06/01/2021. Applicant’s arguments filed 05/21//2021 does not specifically address the rejection. 
Claim 2, which depends from claim 1, requires a further step of knocking out the gene of SEQ ID NO: 4 in the plant. The method of claim 1 requires the step of 

Claim Rejections - 35 USC § 112
Claims 1-5, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 imply that Gossypium arboretum has more than one height-related HRP gene/protein. The specification does not describe a representative species of the genus of height-related protein HRP from Gossypium arboretum. The specification also fails to describe a structure-function correlation of a height-related protein/gene HRP from Gossypium arboretum . The specification provides the sequences of SEQ ID NO: 2 encoding SEQ ID NO: 1 and a method of producing transgenic plant expressing said sequences or a fusion protein having tags to the N-Arabidopsis thaliana ga1 mutants with a vector comprising the HRP gene of SEQ ID NO: 2 encoding SEQ ID NO: 1 (plant height protein (HRP) and GFP), or  a vector comprising the ZmCPS gene of SEQ ID NO:3  encoding SEQ ID NO: 4; and generation of transgenic Arabidopsis thaliana ga1 plants/seed expressing HRP and/or the ZmCPS. The specification also describes applying DPC to the transgenic plants. Table 2 and Fig. 2 show the effects of different concentrations of DPC on plant height reduction rate.  
The specification does not describe a method that employs with a representative species of the genus of height-related HRP sequences from cotton including nucleotide sequences having 95% or more sequence identity to SEQ ID NO: 2 (or the sequence from nucleotide positions 1-2463 of SEQ ID NO: 3) and capable of increasing gibberellin inhibitor sensitivity in any plant species.  The specification fails to describe where and how to modify SEQ ID NO: 1 or 2 to obtain a representative species of sequences having both the structural and functional limitations which can be used in the claimed methods of increasing sensitivity of plants to a gibberellin inhibitor. 
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398; 1406 (Fed. Cir. 1997). In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).

Since Applicant has not described a representative species of the genus of height-related HRP DNA/protein sequences from cotton, methods that employ said DNA/protein sequences are similarly not described.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
Response to Applicant’s arguments:

Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
Remarks
Claims 1-5 and 11-15 are deemed free of the prior art of record.

s 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662